Case 1:18-cv-06619-ILG-JO Document 24 Filed 06/05/19 Page 1 of 1 PagelID #: 91

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

RUDY FLORENCIO and OSCAR GUERRA,
Case No. 18-cv-6619 (ILG)(JO)

Plaintiffs,
-agains*- AFFIDAVIT OF SERVICE

FLOR AZTECA DELI & GROCERY INC. and/or any
other entities affiliated with or controlled by FLOR
AZTECA DELI & GROCERY INC., and SANDRA
GONZALEZ AND JUAN TENDIA, individually,

 

Defendants.

 

STATE OF NEW YORK _ )

1 SS.

COUNTY OF NEW YORK )
Marta Nadgorska, being duly swom, deposes and says:

T am not a party to this action, am over 18 years of age, and reside in the State of New
York. On June 5, 2019, I caused to be served a true and correct copy of the Notice of
Defendants’ Rule 68 Offer of Judgment and Exhibit A at the below listed individual and address:

John Jenner Thompson
Jones Law, P.C.
450 7th Avenue, Suite 1408
New York, NY 10123

via first class mail by depositing this document in a prepaid, properly addressed wrapper in an

official depository under the exclusive care and custody of the United States Postal Service

within the State of New York.

i

% t
a fh oP
Moto Need

 

 

Marta Nadgorska
Sworn to before me on
June 5, 2019
I AA f | l i yi IN DA UB
Notary Public .
Michele A Moreno

Notary Public, State of New York
Registration #02MO6341368
Qualified in New York County

Commission Expires May 2 2020

 

 

 
